 
 
I 
111th CONGRESS 1st Session 
H. R. 2081 
IN THE HOUSE OF REPRESENTATIVES 
 
April 23, 2009 
Mr. Holt (for himself, Mr. Polis of Colorado, Mr. Kind, Ms. Sutton, Mr. Baird, Mr. Souder, Mr. Hinchey, Mr. Inslee, Ms. Hirono, Ms. Bordallo, Mr. Carnahan, Mr. Sestak, and Mrs. Capps) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to establish a partnership between the Department of Education and the National Park Service to provide educational opportunities for students and teachers. 
 
 
1.Short titleThis Act may be cited as the National Park Educational Partnership Act. 
2.National park ranger school partnership program 
(a)Program Established 
(1)In generalPart D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is amended by adding at the end the following: 
 
22National Park Ranger School Partnerships  
5621.Program authorized 
(a)In GeneralThe Secretary, in cooperation with the Director of the National Park Service, may award grants, on a competitive basis, to schools and local educational agencies to carry out the authorized activities described in subsection (b). 
(b)Authorized activitiesA school or local educational agency shall use funds provided under this subpart to enter into a partnership with the National Park Service, in cooperation where appropriate with a not-for-profit partner of the National Park Service, to carry out both of the following activities: 
(1)Providing, for students in kindergarten through grade 12, educational programs (including programs under which instruction is provided by National Park Service Rangers) that emphasize science, the environment, natural resources, mathematics, civics, and history. 
(2)Providing, for educators of students in kindergarten through grade 12, professional development opportunities (such as summer institutes) that emphasize science, the environment, natural resources, mathematics, civics, and history. 
(c)GrantsEach grant under this subpart shall be for a period of 3 years, and for an aggregate amount of not more than $25,000. 
(d)EligibilityTo be eligible to receive a grant under this subpart, a school or local educational agency shall— 
(1)either— 
(A)have a partnership or be capable of partnering with a unit of the National Park Service or a Research and Learning Center of the National Park Service; or 
(B)have, or demonstrate that it will develop, a technology-based distance learning link to the National Park Service; 
(2)be identified for improvement under title I; and 
(3)have a significant percentage of low-income students. 
(e)CriteriaGrants under this subpart shall be awarded on a competitive basis using criteria established jointly by the Secretary and the Director of the National Park Service. 
(f)Reports by GranteesAt the end of the grant term, the school or local educational agency receiving the grant shall submit to the Secretary a report that— 
(1)identifies the number of students participating in the activities described in subsection (b)(1) that were carried out under the grant and the achievement attained by those students in mathematics, science, and any other academic areas relevant to the activities carried out under the grant as measured against— 
(A)statewide scores for students on the academic assessments in mathematics or science under section 1111(b)(3); and 
(B)other benchmarks established by the Secretary, in coordination with the National Park Service; and 
(2)identifies the number of educators participating in the activities described in subsection (b)(2) that were carried out under the grant and the professional development received by those educators in mathematics, science, and any other academic areas relevant to the activities carried out under the grant. . 
(2)Authorization of appropriationsSection 5401 of that Act (20 U.S.C. 7241) is amended— 
(A)by striking There are and inserting the following: 
 
(a)In generalThere are ; and 
(B)by adding at the end the following: 
 
(b)National park ranger school partnershipsThere are authorized to be appropriated to carry out subpart 22, such sums as may be necessary for fiscal year 2010 and each of the 5 succeeding fiscal years. . 
(3)Clerical amendmentThe table of contents in section 2 of that Act (20 U.S.C. 6301 note) is amended by adding after the items relating to subpart 21 of part D of title V the following: 
 
 
Subpart 22—National Park Ranger School Partnerships 
Sec. 5621. Program authorized.  . 
(b)National Park Service Eligibility for Certain Programs 
(1)Math and science partnershipsSection 2201(b)(1)(B) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6661(b)(1)(B)) is amended— 
(A)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and 
(B)by adding after clause (ii) the following: 
 
(iii)the National Park Service; . 
(2)Teaching of traditional American historySection 2351(b) of that Act (20 U.S.C. 6721(b)) is amended by adding at the end the following: 
 
(4)An educational service agency, including a Federal agency that serves as an educational service provider. . 
 
